            Case 1:21-cv-00737-AWI-SAB Document 8 Filed 09/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   JULIO A. ANAYA,                                     Case No. 1:21-cv-00737-AWI-SAB-HC

11                  Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION, DISMISSING
12           v.                                          PETITION FOR WRIT OF HABEAS
                                                         CORPUS, DIRECTING CLERK OF COURT
13   B. CATES,                                           TO CLOSE CASE, AND DECLINING TO
                                                         ISSUE CERTIFICATE OF
14                  Respondent.                          APPEALABILITY

15                                                       (ECF No. 7)

16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254. This matter was referred to a United States Magistrate Judge

19 pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 27, 2021, the Magistrate Judge issued Findings and Recommendation that

21 recommended dismissing the petition without prejudice for failure to exhaust state judicial

22 remedies. (ECF No. 7). The Findings and Recommendation was served on Petitioner and

23 contained notice that any objections were to be filed within thirty (30) days of the date of service

24 of the Findings and Recommendation. To date, no objections have been filed, and the time for

25 doing so has passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

27 a de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

28 the Findings and Recommendation is supported by the record and proper analysis.


                                                     1
            Case 1:21-cv-00737-AWI-SAB Document 8 Filed 09/21/21 Page 2 of 3


 1          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

 2 district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

 3 Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). The controlling statute in determining

 4 whether to issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

 5                  (a) In a habeas corpus proceeding or a proceeding under section
                    2255 before a district judge, the final order shall be subject to
 6                  review, on appeal, by the court of appeals for the circuit in which
                    the proceeding is held.
 7
                    (b) There shall be no right of appeal from a final order in a
 8                  proceeding to test the validity of a warrant to remove to another
                    district or place for commitment or trial a person charged with a
 9                  criminal offense against the United States, or to test the validity of
                    such person’s detention pending removal proceedings.
10
                    (c) (1) Unless a circuit justice or judge issues a certificate of
11                      appealability, an appeal may not be taken to the court of
                        appeals from–
12
                            (A) the final order in a habeas corpus proceeding in which
13                          the detention complained of arises out of process issued by
                            a State court; or
14
                            (B) the final order in a proceeding under section 2255.
15
                       (2) A certificate of appealability may issue under paragraph (1)
16                     only if the applicant has made a substantial showing of the
                       denial of a constitutional right.
17
                       (3) The certificate of appealability under paragraph (1) shall
18                     indicate which specific issue or issues satisfy the showing
                       required by paragraph (2).
19

20          If a court denies habeas relief on procedural grounds without reaching the underlying

21 constitutional claims, the court should issue a certificate of appealability “if jurists of reason

22 would find it debatable whether the petition states a valid claim of the denial of a constitutional

23 right and that jurists of reason would find it debatable whether the district court was correct in its

24 procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain procedural bar

25 is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

26 could not conclude either that the district court erred in dismissing the petition or that the

27 petitioner should be allowed to proceed further.” Id.

28 ///


                                                      2
            Case 1:21-cv-00737-AWI-SAB Document 8 Filed 09/21/21 Page 3 of 3


 1          In the present case, reasonable jurists would not find the Court’s determination that

 2 Petitioner’s habeas petition should be dismissed debatable or wrong, or that Petitioner should be

 3 allowed to proceed further. Therefore, the Court declines to issue a certificate of appealability.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The Findings and Recommendation issued on July 27, 2021 (ECF No. 7) is

 6             ADOPTED IN FULL;

 7          2. The petition for writ of habeas corpus is DISMISSED without prejudice;

 8          3. The Clerk of Court is DIRECTED to CLOSE the case; and

 9          4. The Court DECLINES to issue a certificate of appealability.

10
     IT IS SO ORDERED.
11

12 Dated: September 20, 2021
                                                 SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
